         Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS




DEVON M. PAGE,

                                      Plaintiff,

               v.                                           CASE NO. 20-3289-SAC


DAN SCHNURR, et al.,

                                      Defendants.



                               MEMORANDUM AND ORDER
                                  TO SHOW CAUSE

       Plaintiff Devon M. Page, a state prisoner at the Hutchinson Correctional Facility (HCF) in

Hutchinson, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause

why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint centers around an incident which occurred in September of 2020.

Plaintiff states he was cleaning his cell when Corrections Officer Swann gave him a sack lunch.

Plaintiff told Swann that he had given Plaintiff the wrong lunch. Swann responded by saying it

was not his problem. Plaintiff then told Swann he should not come to work if he was going to be

an a**hole, and Swann said, “You guys are always trying to get over on someone. F***ing

n****rs.” Plaintiff lost his temper, grabbing a cup of disinfectant cleaning liquid and throwing it

at Swann. The cup hit Swann. Swann then called a code, and Plaintiff was taken to an MRA

                                                   1
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 2 of 13




(“More Restricted Area”) cell without any clothing, mattress, bedding, or toilet paper. After

several hours, another officer brought Plaintiff his clothing. The clothes were wet and smelled of

urine. Plaintiff then used a sheet to attempt to hang himself. He was put on Crisis Level 2 for two

weeks then returned to an MRA cell for some period of time.

        The Complaint include three counts.            Count One alleges that Defendant Swann

demonstrated racial discrimination against Plaintiff causing him mental anguish and pain and

suffering. In addition to the exchange recounted above, Plaintiff states Swann made statements

such as “F**k the Black Lives Matter movement” and “They deserve to die” on a regular basis.

        Count Two asserts that Plaintiff was denied protection from cruel and unusual punishment

and his due process rights were violated by being held in an MRA “slam cell.” Plaintiff alleges

the plumbing in the MRA cells is disconnected, preventing the toilet from being flushed from

inside the cell. He must rely on corrections officers to flush the toilet, which they do on an irregular

basis. This forces Plaintiff to eat, sleep, and live with the sight and smell of his own excrement.

Plaintiff further claims the MRA cells are too small, measuring only 40 square feet; and there is

an extra brick enclosure and steel door, resulting in a lack of natural light and sound. Plaintiff

states he is required to spend all but five hours a week in the MRA cell.

        In addition, Plaintiff alleges his MRA status has stopped him from receiving adequate

mental health care. He states he has been diagnosed as having a personality disorder, attention

deficit hyperactivity disorder, bipolar depression, and anxiety. He receives his medication but has

been denied mental health books or participation in substance abuse group therapy and counseling.

Plaintiff asserts he is allowed medication and perhaps a monthly suicide check.

        Count Three alleges Unit Team Sergeant Hertel denied Plaintiff access to the courts by

interfering with his attempts to exhaust his administrative remedies. Plaintiff claims Hertel refused



                                                   2
         Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 3 of 13




to address his staff misconduct claim involving Swann, rejected his grievances about the toilet and

door in the MRA cell without consideration, failed to put a log number on his injury claim and

failed to give the claim to the warden.

       Plaintiff names as defendants Dan Schnurr, warden of HCF; Correctional Officer Swann;

and Unit Team Sergeant Hertel. He seeks an injunction ordering the firing of Defendant Swann

and the retraining of Defendant Hertel, as well as compensatory and punitive damages for his

psychological pain and suffering. Also, he requests this suit be declared a class action.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th



                                                 3
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 4 of 13




Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The Complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the



                                                   4
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 5 of 13




line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       Plaintiff’s Complaint is subject to dismissal for the following reasons.

       A. Failure to State a Claim

                                   Count One – Racist Remarks

       Plaintiff alleges Defendant Swann demonstrated racial discrimination through the use of

racial slurs. As explained above, a plaintiff bringing a claim under § 1983 must “allege the

violation of a right secured by the Constitution and laws of the United States.” West, 487 U.S. at

48. While Plaintiff does not mention a constitutional right, the Equal Protection Clause of the

Fourteenth Amendment is typically invoked where discrimination is alleged.              “The Equal

Protection Clause ‘keeps governmental decision makers from treating differently persons who are

in all relevant respects alike.’” Soskin v. Reinertson, 353 F.3d 1242, 1247 (10th Cir. 2004) (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). “[T]o state a claim under § 1983 for violation of the

Equal Protection Clause, a plaintiff must show that he is a member of a class of individuals that is

being treated differently from similarly situated individuals who are not in that class.” Hunnicutt

v. DeSantiago, 429 F. Supp. 3d 905, 916 (D.N.M. 2019) (citing see SECSYS, LLC v. Vigil, 666

F.3d 678, 688 (10th Cir. 2012)).




                                                 5
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 6 of 13




       Plaintiff, as an African-American, is a member of a protected class, and the mistreatment

he asserts is being subjected to racist remarks. However, the Tenth Circuit has made clear that

“verbal harassment or abuse ... is not sufficient to state a constitutional deprivation under 42 U.S.C.

§ 1983.” Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979) (citations omitted). While Swann's

racist comments to Plaintiff are “deplorable and unprofessional,” they do not constitute an Equal

Protection violation.    See Williams v. Levansailor, 153 F.3d 730 (Table) (10th Cir. 1998)

(collecting cases). Because Plaintiff includes no other allegation of racial discrimination beyond

racist remarks from one correctional officer, he does not state a claim under the Equal Protection

Clause. See Hunnicutt, 429 F. Supp. 3d at 918.

                                  Count Two – MRA “Slam” Cell

       In Count Two, Plaintiff actually brings at least two claims that fall under the Eighth

Amendment: a conditions of confinement claim and an inadequate mental health care claim.

       The Eighth Amendment requires prison and jail officials to provide humane conditions of

confinement guided by “contemporary standards of decency.” Estelle v. Gamble, 429 U.S. 97,

103 (1976). The Supreme Court has acknowledged that the Constitution “‘does not mandate

comfortable prisons,’ and only those deprivations denying ‘the minimal civilized measure of life’s

necessities’ are sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson

v. Seiter, 501 U.S. 294, 298 (1991). Indeed, prison conditions may be “restrictive and even harsh.”

Rhodes v. Chapman, 452 U.S. 337, 349 (1981). “Under the Eighth Amendment, (prison) officials

must provide humane conditions of confinement by ensuring inmates receive the basic necessities

of adequate food, clothing, shelter, and medical care and by taking reasonable measures to

guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287, 1291 (10th Cir. 2001); Barney




                                                  6
            Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 7 of 13




v. Pulsipher, 143 F.3d 1299, 1310 (10th Cir. 1998); Shannon v. Graves, 257 F.3d 1164, 1168 (10th

Cir. 2001).

          In order to state a claim that conditions of confinement result of cruel and unusual

punishment, the plaintiff has to establish “deliberate indifference.” The deliberate indifference

standard includes both an objective and subjective component. Martinez v. Garden, 430 F.3d

1302, 1304 (10th Cir. 2005). To satisfy the objective component, a prisoner must allege facts

showing he or she is “incarcerated under conditions posing a substantial risk of serious harm.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Martinez, 430 F.3d at 1304. The objective

component is met only if the condition complained of is “sufficiently serious.” Farmer, 511 U.S.

at 832.

          Because the sufficiency of a conditions-of-confinement claim depends upon “the particular

facts of each situation; the ‘circumstances, nature, and duration’ of the challenged conditions must

be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974 (10th Cir. 2001) (quoting Johnson

v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000)). “While no single factor controls . . . the length of

exposure to the conditions is often of prime importance.” Id.; Barney, 143 F.3d 1311. As the

severity of the conditions to which an inmate is exposed increases, the length of exposure required

to make out a constitutional violation decreases. Accordingly, “minor deprivations suffered for

short periods would not rise to an Eighth Amendment violation, while substantial deprivations. . .

may meet the standard despite a shorter duration.” Id.

          On the other hand, the court is mindful of the Supreme Court’s mandate that the judicial

branch accord deference to prison authorities in the running of prisons and jails, particularly when

a state prison system is involved. See Turner v. Safley, 482 U.S. 78, 85 (1987). “[M]aintaining

internal security and preserving internal order and discipline are essential goals that may require



                                                  7
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 8 of 13




limitation or retraction of the retained constitutional rights of both convicted prisoners and pretrial

detainees.” Bell v. Wolfish, 441 U.S. 520, 546 (1979).

       Plaintiff alleges the MRA cell lacks natural light and sound, is only 40 square feet, and has

the toilet disconnected so he cannot flush it himself. The conditions alleged are restrictive and

harsh but may not rise to the level of a constitutional violation. Plaintiff has failed to state how

long he was exposed to such conditions, and such information is crucial to the determination of

whether he has stated a claim for violation of his Eighth Amendment rights.

       Plaintiff’s second claim related to the MRA cell is that he did not receive adequate mental

health care while confined there. The United States Supreme Court has held that an inmate

advancing a claim of cruel and unusual punishment based on inadequate provision of medical care

must establish “deliberate indifference to serious medical needs.” Estelle, 429 U.S. at 106; Boyett

v. County of Washington, 282 F. App’x 667, 672 (10th Cir. 2008) (citing Mata v. Saiz, 427 F.3d

745, 751 (10th Cir. 2005)). The “deliberate indifference” standard, as noted above, has two

components: “an objective component requiring that the pain or deprivation be sufficiently serious;

and a subjective component requiring that [prison] officials act with a sufficiently culpable state

of mind.” Miller v. Glanz, 948 F.2d 1562, 1569 (10th Cir. 1991); Martinez, 430 F.3d at 1304. In

the objective analysis, the inmate must show the presence of a “serious medical need,” that is “a

serious illness or injury.” Estelle, 429 U.S. at 104, 105; Farmer, 511 U.S. at 834. A serious medical

need includes “one that has been diagnosed by a physician as mandating treatment or one that is

so obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”

Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir. 1980); Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th

Cir. 1999); Martinez, 430 F.3d at 1304 (quoting Farmer, 511 U.S. at 834 (quotation omitted)).




                                                  8
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 9 of 13




       Plaintiff’s allegation that he has been diagnosed with personality disorder, attention deficit

hyperactivity disorder, bipolar depression, and anxiety is sufficient at this stage “to establish the

objective component of his deliberate indifference claim regarding his mental health needs.” Gray

v. Geo Grp., Inc., 727 F. App'x 940, 945 (10th Cir. 2018) (citing see Mata, 427 F.3d at 751).

        “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Martinez, 430 F.3d at 1304 (citing Sealock v. Colorado, 218 F.3d

1205, 1209 (10th Cir. 2000) (quotation omitted)). In measuring a prison official’s state of mind,

“the official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.” Id. at 1305 (citing Riddle v.

Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996) (quotation omitted)).

       An inadvertent failure to provide adequate medical care “fail[s] to establish the requisite

culpable state of mind.” Estelle, 429 U.S. at 106 (“[A] complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment.”); Wilson v. Seiter, 501 U.S. 294, 297 (1991).

Likewise, a mere difference of opinion between the inmate and prison medical personnel regarding

reasonable treatment does not constitute cruel and unusual punishment. See Estelle, 429 U.S. at

106–07; Handy v. Price, 996 F.2d 1064, 1067 (10th Cir. 1993)(affirming that a quarrel between a

prison inmate and the doctor as to the appropriate treatment for hepatitis did not successfully raise

an Eighth Amendment claim); Ledoux v. Davies, 961 F.2d 1536 (10th Cir. 1992)(Plaintiff’s

contention that he was denied treatment by a specialist is insufficient to establish a constitutional

violation.); El’Amin v. Pearce, 750 F.2d 829, 833 (10th Cir. 1984)(A mere difference of opinion

over the adequacy of medical treatment received cannot provide the basis for an Eighth

Amendment claim.). As the United States Supreme Court explained:



                                                 9
         Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 10 of 13




       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to the
       conscience of mankind.” Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medial
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner.

Estelle, 429 U.S. at 105–106 (footnote omitted). The prisoner’s right is to medical care-not to the

type or scope of medical care he personally desires. A difference of opinion between a physician

and a patient or even between two medical providers does not give rise to a constitutional right or

sustain a claim under § 1983. Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968).

       Plaintiff states that he received his prescribed psychotropic medication and “perhaps a

monthly suicide check” while in the MRA cell but did not receive “other recommended and

requested treatments commensurate with his diagnos[e]s.” ECF No. 1, at 9. Therefore, this is not

a case like Gray where the prisoner received no mental health care due to prison officials’ errors.

Plaintiff's Complaint demonstrates that he did receive some treatment. Thus, the Court finds that

Plaintiff's desire for additional or different treatment is best framed as a disagreement about his

course of treatment. See Spencer v. Abbott, 731 F. App'x 731, 747 (10th Cir. 2017) (finding that

providing some treatment “is easily distinguishable from circumstances involving a medical

professional's complete denial of obviously necessary medical care”) (emphasis added). Such a

disagreement may give rise to a claim for negligence or medical malpractice, but it is not sufficient

to state a constitutional violation. Vasquez v. Davis, 882 F.3d 1270, 1278 (10th Cir. 2018).

Plaintiff's allegations do not plausibly demonstrate, based on precedent, that Defendants have

consciously disregarded a substantial risk of serious harm to Plaintiff. Self v. Crum, 439 F.3d

1227, 1231 (10th Cir. 2006).




                                                 10
         Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 11 of 13




                               Count Three - Access to the Courts

       Plaintiff alleges in Count Three that Defendants denied him ability to exhaust his

administrative remedies, thereby denying him access to the courts.

       The Tenth Circuit has rejected this argument. In Fogle v. Gonzales, the plaintiff argued

that the defendant’s refusal to give him a grievance form meant he could not exhaust his

administrative remedies as required by 42 U.S.C. § 1997e, and without exhausting his

administrative remedies, he could not access the courts. Fogle v. Gonzales, 570 F. App’x 795, 797

(10th Cir. 2014). The Tenth Circuit found the plaintiff’s theory to be “misguided.” Id. “We have

held that when a prison official prevents a prisoner from accessing the administrative grievance

process, administrative remedies are ‘unavailable’ such that the prisoner may proceed directly to

court without first exhausting the grievance process. Little v. Jones, 607 F.3d 1245, 1250 (10th

Cir. 2010). This means that after Gonzales denied the grievance form, Fogle was free to file suit.

Thus, because Gonzales's denial of the grievance form in no way prevented or hindered Fogle from

bringing suit in court, his access-to-the-courts claim indisputably lacks merit.” Id.; see also

McDiffett v. Nance, No. 17-3037-SAC, 2018 WL 1366268, at *7 (D. Kan. Mar. 16, 2018); Watson

v. Evans, Case No. 13–cv–3035–EFM, 2014 WL 7246800, at *7 (D. Kan. Dec. 17, 2014) (failure

to answer grievances does not violate constitutional rights or prove injury necessary to claim denial

of access to courts). Plaintiff’s claims in Count Three are subject to dismissal for failure to state

an actionable claim.

       B. Requested Relief

       Plaintiff’s request to have Swann fired is not the type of relief this Court has the authority

to provide. The remedies in federal court do not include the firing of state employees. There may



                                                 11
          Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 12 of 13




be state administrative procedures for those actions, but they are not within the jurisdiction of this

Court.

         Plaintiff also asks to have this suit declared a class action. It is generally recognized that a

pro se plaintiff may not serve as a class representative “because the competence of a layman is

clearly too limited to allow him to risk the rights of others.” Fymbo v. State Farm Fire & Cas.

Co., 213 F.3d 1320, 1321 (10th Cir. 2000) (internal quotation marks omitted). See also Oxendine

v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (pro se prisoners are not adequate representatives

for a class). Plaintiff may appear on his own behalf, 28 U.S.C. 1654, but may not represent another

pro se plaintiff in federal court. Additional party plaintiffs may litigate their own claims and to

either pay the filing fee or seek leave to proceed in forma pauperis.

         Finally, Plaintiff’s request for compensatory damages is subject to dismissal as barred by

42 U.S.C. § 1997e(e). Section 1997e(e) . . . provides in pertinent part:

         No Federal civil action may be brought by a prisoner confined in a jail, prison, or
         other correctional facility, for mental or emotional injury suffered while in custody
         without a prior showing of physical injury.

         42 U.S.C. § 1997e(e). Section 1997e(e) applies regardless of the nature of the underlying

substantive violation asserted. Searles v. Van Bebber, 251 F.3d 869, 876 (10th Cir. 2001), cert.

denied, 536 U.S. 904 (2002) (applying §1997e(e) to the plaintiff’s First Amendment claim for free

exercise of religion).

         Plaintiff has not described any physical injury that was caused by the alleged deprivations

of his constitutional rights.       His allegations of “psychological pain and suffering” and

discrimination do not suggest physical injury. The only relief requested in the complaint is money

damages. The Court finds that Plaintiff’s claim for actual or compensatory damages is subject to

being dismissed unless he alleges facts showing a prior physical injury.



                                                   12
         Case 5:20-cv-03289-SAC Document 6 Filed 08/17/21 Page 13 of 13




IV. Response Required

       For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.

       IT IS THEREFORE ORDERED that Plaintiff is granted to and including September

17, 2021, in which to show good cause, in writing, why his Complaint should not be dismissed for

the reasons stated herein.

       IT IS SO ORDERED.

       DATED: This 17th day of August, 2021, at Topeka, Kansas.



                                              s/_Sam A. Crow____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                13
